DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “The method according to claim 1, wherein said flavonoids”, in line 1.  However, there is insufficient antecedent basis for this limitation in the claim. More specifically, there is no previous reference in the claim to the term “flavonoids” nor in claim 1 on which claim 4 depends. Claim 9 recites the term “3x/week”. However, the claim indefinite since it is unclear or unknown what this term means or represents. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brewester et al. (WO 2015153648 Al).
Claim 1 is drawn to a method for treating inflammation, cancer, neurodegenerative diseases, diabetes, cardiovascular diseases, vascular diseases, cutaneous diseases, in a subject in need thereof, the method comprising: administering to a subject in need thereof an effective amount of a powdered food composition, obtained from lemon comprising between 1% and 30% (w/w) of eriocitrin, in a dose of eriocitrin between 5 and 35 mg per day.
Brewester et al. disclose methods of using a flavonoid composition that comprises or includes eriocitrin, including for reducing IL-6 or MCP-l levels, treating inflammation, and treating symptoms of metabolic syndrome (see abstract). Furthermore, Brewster et al. disclose that the composition may comprise at least about 10, 20, 30, 40, 50, 60, 65, 70, 75, 80, 85, 90, 95, 96, 97, 98, or 99% wt/wt eriocitrin (see pages 4-5, [0020]). In addition, Brewster et al. disclose that the composition may comprise eriocitrin at a dose of 15-2000 mg; and also disclose an example of doses that includes about 15 mg, 20 mg and 25 mg (see page 7, [0029]). Furthermore, Brewster et al. disclose treating or improving symptoms of metabolic syndrome in a human comprising administering of 50 mg-2 g/day eriocitrin to said human (see page 16, Example 5, [0057]-[0058]). Also, Brewester et al. disclose that the flavonoid which may be eriocitrin may be derived, purified, or isolated from a fruit, plant, herb, or other food source, and also disclose that the fruit may be a citrus, such as a lemon (see page 4, [0017]).
In addition, Brewester et al. disclose that the composition may also be formulated for
inhalation, which may be in a form such as a solution, suspension, or emulsion that may be
administered as a dry powder or in the form of an aerosol using a propellant, such as dichlorodifluoromethane or trichlorofluoromethane (see page 8, [0034]). Also, Brewster et al. disclose that the composition may also be used as a food additive, such as in the manufacture of a functional food or beverage (see page 9, [0038]). Furthermore, Brewster et al. disclose that the composition may be used in a method for treating a disease or condition, which may comprise administering the composition to a subject in need thereof. The subject may be an animal, which may be a mammal such as a human. The disease or condition may be an autoimmune disease, a chronic inflammatory disease, or a cancer, and may also be a cardiovascular disease or inflammation (see pages 9-10, [0039]-[0043]).
	 The difference between Applicant’s claimed method and the method taught or suggested by Brewster et al. is that Brewster et al. do not explicitly disclose administering a dosage of between 5 and 35 mg per day, per se. However, Brewster et al. do disclose administering 50 mg-2g per day, and also disclose that milligrams (mg) such as 15 mg, 20 mg and 25 mg can be used or administered. This means, implies or suggests that 15, 20 or 25 mg per day can be used or administered.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al., and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.
One having ordinary skill in the art would have been motivated to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al., and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.
It should be noted that it is obvious to use or administer a composition that comprises other flavonoids as disclosed by Brewester et al. Also, it is obvious for the method to consists essentially of the administering to the subject the effective amount of the composition, especially since based on Brewester et al., one of ordinary skill in the art would not expect the requirement of the administration any other active ingredient(s) to perform the treatment of a disease or condition such as inflammation, cancer or a cardiovascular disease in said subject.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brewester et al. as applied in claim 1 above, and further in view of Makni et al. (BioMed Research International, Volume 2018, Article ID 6251546, 10 pages).
The difference between Applicant’s claimed method and the method taught or suggested by Brewster et al. is that Applicant’s composition also comprises the flavonoid apigenin 6,8-diC-Glu (Vicenin-2). 
Makni et al. disclose that the flesh (FL) of lemon (Citrus limon) and its extract contains or comprises Vicenin-2 (apigenin 6,8-diC-Glu) and eriocitrin (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Brewster et al. and Makni et al. to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al. and that also comprises the flavonoid Vicenin-2 (apigenin 6,8-diC-Glu) as disclosed by Makni et al., and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.
One having ordinary skill in the art would have been motivated in view of Brewster et al. and Makni et al. to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al. and that also comprises the flavonoid Vicenin-2 (apigenin 6,8-diC-Glu) as disclosed by Makni et al., and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brewester et al. as applied in claim 1 above, and further in view of Xi et al. (J Food Sci Technol (April 2017) 54(5):1108–1118).
The difference between Applicant’s claimed method and the method taught or suggested by Brewster et al. is that the eriocitrin is obtained from the fruit of Citrus limon (L.) Osbeck. 
Xi et al. disclose that the lemon of Citrus limon (L.) Osbeck (also named Citrus limonia Osbeck) comprises eriocitrin (see page 1109, left col., last paragraph and Table 1). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Brewster et al. and Xi et al. to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon of Citrus limon (L.) Osbeck as disclosed by Xi et al. and comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al.,  and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.
One having ordinary skill in the art would have been motivated in view of Brewster et al. and Xi et al. to treat a disease or condition such as inflammation, cancer or a cardiovascular disease, in a subject or patient comprising administering to a subject or patient an amount of a powdered food composition, obtained from lemon of Citrus limon (L.) Osbeck as disclosed by Xi et al. and comprising a percentage (% w/w) such as 10, 20 or 30 % (w/w) of eriocitrin (which is between 1% and 30% (w/w) as claimed by Applicant), in a dose of eriocitrin such as 5, 20 or 25 mg per day (which is between 5 and 35 mg per day) as disclosed or suggested by Brewster et al.,  and also based on factors such as the severity of disease or condition and type and weight of the subject treated, especially since Brewster et al. explicitly disclose the daily administration of their composition in their treatment of said subject.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saegusa et al. (JP 2001011333 A; Machine-English Translation) in view of van Reis (US 5,256,294).
Claim 10 is drawn to a method for obtaining a powdered food composition comprising between 1% and 30% (w/w) of eriocitrin comprising a solvent extraction step and a tangential flow filtration step.
Saegusa et al. disclose a method of obtaining an eriocitrin-containing material comprising extracting at least one of the juice, pericarp, pericarp-containing material and strained refuse of citrus fruits with water and/or an organic solvent, and, if necessary, purifying the extract (see abstract). Furthermore, Saegusa et al. disclose that the eriocitrin used therein is eriocitrin or an eriocitrin-containing material containing the eriocitrin in an amount of ≥20%, preferably ≥30% (see abstract). Also, Saegusa et al. disclose that the addition of eriocitrin originated from citrus fruits (to drinks and foods), provides effects to the tastes of the drinks and foods (see abstract). In addition, Saegusa et al. disclose a method comprising extracting lemon peel with boiling water (a solvent) and then filtering the extract and then ultimately producing eriocitrin in the form of a powder (i.e.; a powdered form) (see Description, 4th page, Example 1, Methods 1 & 2).
The difference between Applicant’s claimed method and the method taught or suggested by Saegusa et al. is that although Saegusa et al. disclose a filtration step, Saegusa et al. do not disclose using tangential flow filtration, per se. 
van Reis discloses processes and apparati for separating species of interest from a mixture containing them which comprises subjecting the mixture to tangential-flow filtration (see abstract). Furthermore, van Reis discloses that the invention relates to the purification and separation of moieties, particularly those of biological interest, from mixtures containing them utilizing improved tangential-flow filtration processes and apparati (see col.1, lines 8-11).
In addition, van Reis discloses that his invention provides tangential-flow filtration processes for separating species such as particles and molecules by size, which processes are selective for the species of interest, resulting in higher-fold purification thereof; and he also disclose that his invention provides improved filtration processes, including ultrafiltration processes, for separating biological macromolecules such as proteins which processes minimize concentration polarization and do not increase flux (see col. 4, lines 55-64). Also, van Reis discloses that high-performance tangential flow ultrafiltration (HP-TFF) gave a substantially increased fold purification over conventional tangential-flow ultrafiltration (C-TFF) (see col. 18, lines 12-13).
Furthermore, van Reis discloses that the species of interest for ultrafiltration preferably
are biological macromolecules having a molecular weight of at least about 1000 daltons, and most preferably polypeptides and proteins (see col. 8, lines 46-49). In addition, van Reis discloses that his invention provides a process for separating species of interest having a molecular weight of about 1 to 1000 kDa from a mixture which process comprises filtering the mixture by tangential-flow filtration through a filtration membrane having a pore size that separates said species of interest from the mixture (see col. 5, lines 17-23).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to obtain a powdered food composition comprising eriocitrin in an amount such as ≥20% (w/w) (i.e.; between 1% and 30% (w/w)) of eriocitrin as disclosed or suggested by Saegusa et al. in which the eriocitrin is obtained from citrus fruit such as a lemon by a method comprising a solvent extraction step, and a tangential flow filtration step as taught by van Reis such as to purify the extract or improve its purity, especially since Saegusa et al. filters their extract and disclose that the extract can be purified, and van Reis discloses that tangential-flow filtration processes results in higher-fold purification.
One having ordinary skill in the art would have been motivated to obtain a powdered food composition comprising eriocitrin in an amount such as ≥20% (w/w) (i.e.; between 1% and 30% (w/w)) of eriocitrin as disclosed or suggested by Saegusa et al. in which the eriocitrin is obtained from citrus fruit such as a lemon by a method comprising a solvent extraction step, and a tangential flow filtration step as taught by van Reis such as to purify the extract or improve its purity, especially since Saegusa et al. filters their extract and disclose that the extract can be purified, and van Reis discloses that tangential-flow filtration processes results in higher-fold purification.
It should be noted that it is obvious to use membrane in tangential flow filtration of size of 1000 Da or 10,000 Da (i.e.; between 100 Da and 100,000 Da) as taught or suggested by van Reis depending on factors such as the size of the molecules to be separated or removed by said filtration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623